"That the power of a collecting agent by the general law is limited to receiving for the debt of his principal that which the law declares to be a legal tender, or which is by common consent considered and treated as money, and passes as such at par, is established by all the authorities. The only condition they impose upon the principal, if anything else is received by his agent, is that he shall inform the debtor that he refuses to sanction the unauthorized transaction within a reasonable period after it is brought to his knowledge:" Ward v. Smith, 7 Wall. 447, 452; Todd v. Reid, 4 B.  Ald. 210; Bartlett v. Pentland, 10 B.  C. 760; Howard v. Chapman, 4 C.  P. 508; Sto. Ag., ss. 98, 413.
Exception overruled.
PIKE, J., did not sit: the others concurred. *Page 163